DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Amendment
Applicants amendment filed 10/21/2022 overcomes the following objection(s)/rejection(s): 
The rejection of claims 2, 5 and 10 under 35 U.S.C. 35 112 (b) has been withdrawn in view of Applicants amendment.
The rejection of claims 1, 23-24, 26 under 35 U.S.C. 112 (b) has been withdrawn in view of Applicants amendment. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 23, and 24  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 23-24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 23-24 have been amended to recite, “wherein  said each pixel of the current block has a weighting that is based on a partition direction for the current block. The Examiner is unable to find support in the disclosure or drawings which adequately provides describes “… a weighting that is based on a partition direction for the current block”.  Examiner finds in paragraph [0052] provides support for the weighting of each NxM sub-block in the current block depends on one or both of the width and block height, partition direction, sub-block position in the CU or PU, sub-block MV, inter-prediction direction, or a combination of the above, which would lend support for the weighting of each MxN sub-block. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 10, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al., (U.S. Pub. No. 2018/0205964 A1) in view of Chuang et al., (U.S. Pub. No. 2019/0215521 A1).
As per claim 1, Mukherjee teaches a method of processing video data in a video encoding or decoding system, comprising: receiving input data associated with a current block in a current video picture (fig. 7 el. 710); generating a first prediction and a second predictor for each pixel of the current block (pixels of the first predictor block, fig. 7 and [0078]); generating a final predictor for said each pixel of the current block by combining the first predictor and the second predictor using weighting for said each pixel of the current block (compound predictor block, fig. 7 el. 730, [0072], the pixel values of the compound predictor block 730 are derived based on a weighting of pixel values of the first predictor block 710 and the second predictor block 720. The modulated weight for a pixel located at pixel position (r, c) of the compound predictor block 730, [0072]), where said each pixel of the current block has its own weighting (abstract, [0005], [0034], “different weights can be used for each pixel”); and encoding or decoding the current block according to the final predictor ([0025], [0033]). 
Mukherjee does not explicitly disclose wherein said each pixel of the current block has a weighting that is based on a partition direction for the current block. 
However, Chuang teaches wherein said each pixel of the current block has a weighting that is based on a partition direction for the current block ([0019], the “the current block can be partitioned along bottom-left to top-right diagonal direction into an upper-left region and a lower-right region and different weighting factors are sued for these two regions”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chuang with Mukherjee for the benefit of providing improved coding efficiency. 
As per claim 3, Mukherjee (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. In addition, Mukherjee teaches wherein the first predictor and the second predictor for each pixel of the current block are generated by applying one or a combination of settings to the first predictor ([0025-0027). Mukherjee does not explicitly disclose wherein a selection of the settings is implicitly indicated by a flag signaled at one or a combination of Coding Unit (CU) level, coding Tree Unit (CTU) level, slice level, tile level, tile group level, Sequence Parameter Set (SPS) level, and Picture Parameter Set (PPS) level.
However, Chuang teaches wherein a selection of the settings is implicitly indicated by a flag signaled at one or a combination of Coding Unit (CU) level, coding Tree Unit (CTU) level, slice level, tile level, tile group level, Sequence Parameter Set (SPS) level, and Picture Parameter Set (PPS) level ([0086]).
As per claim 4, Mukherjee (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. In addition, Mukherjee teaches wherein one of the first and second predictors for the current block are generated from intra prediction (“the predictor block and/or the second predictor block may be determined by applying one or more intra prediction modes to the current block”, [0056], [0068]).
As per claim 5, Mukherjee (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. In addition, Mukherjee teaches wherein the first predictor and the second predictor for each pixel of the current block are generated by applying one or a combination of settings to the first predictor ([0025-0027]), wherein the settings include supported-mode setting, at least one of the first and second predictors is generated from motion compensation by at least one of the first and second predictors is generated from motion compensation by at least one of inter prediction modes (“in the case of inter-prediction, all or part of the prediction block may be formed from samples in one or more previously constructed references frames determined using motion vectors”, [0056]).Mukherjee does not explicitly disclose and the inter prediction modes include one or a combination of Skip, Merge, AMVP, affine Merge, affine Inter, and sub-block Merge modes.
However, Chuang teaches the inter prediction modes include one or a combination of Skip, Merge, AMVP, affine Merge, affine Inter, and sub-block Merge modes ([0046]). 
However, Chuang teaches wherein a selection of the settings is implicitly indicated by a flag signaled at one or a combination of Coding Unit (CU) level, coding Tree Unit (CTU) level, slice level, tile level, tile group level, Sequence Parameter Set (SPS) level, and Picture Parameter Set (PPS) level ([0086]).
As per claim 10, Mukherjee (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. In addition, Mukherjee teaches wherein the first predictor and the second predictor for each pixel of the current block are generated by applying one or a combination of settings to the first predictor ([0025], [0026]), wherein the settings include combined-weight settings ([0004], [0027] and fig. 6, 7 and 10). 
As per claim 23, which is the corresponding apparatus of the method as recited in claim 1 with the limitations of the method of claim 1, thus the rejection and analysis made for claim 1 also applies here.
As per claim 24, which is the corresponding non-transitory computer readable medium storing instructions with the limitations  of the method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here.
As per claim 26, Mukherjee (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. Mukherjee does not explicitly disclose determining the partition direction for the current block, wherein the weighting of  said pixel of the current block is further based on at least one of a position of the pixel,  block width or block height. 
However, Park teaches determining the partition direction for the current block (fig. 10) wherein the weighting of said pixel of the current block is further based on at least one a position of the pixel, block width or block height (abstract, [0005], [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Park with Mukherjee (modified by Chuang) for the benefit of providing a video coded for effectively encoding or decoding the high resolution or high quality video content. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al., (U.S. Pub. No. 2018/02055964 A1) in view of Chuang et al., (U.S. Pub. No. 2019/0215521 A1) and further view of Park et al., (U.S. Pub. No. 2018/0288410 A1).
As per claim 2, Mukherjee (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. In addition, Mukherjee teaches wherein the first predictor and he second predictor for each pixel of the current block are generated by applying one or a combination of settings to the first predictor ([0025-0027]; combined interframe prediction). Mukherjee does not explicitly disclose  and wherein a selection of the settings is implicitly derived by one or both of block width and block height of the current block.
However, Park teaches wherein the first predictor and he second predictor for each pixel of the current block are generated by applying one or a combination of settings to the first predictor, and wherein a selection of the settings is implicitly derived by one or both of block width and block height of the current block (abstract, [0004], [0015], [0087] and fig. 1-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Park with Mukherjee (modified by Chuang) for the benefit of providing a video codec for effectively encoding or decoding the high resolution or high quality video content ([0002]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al., (U.S. Pub. No. 2018/0205964 A1) in view of Chuang et al., (U.S. Pub. No. 2019/0215521 A1) and further in view of Xu (U.S. Pub. No. 2020/0036998 A1; herein referenced as Xu’98).
As per claim 9, Mukherjee (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. Mukherjee does not explicitly disclose wherein motion information for generating one or both of the first and second predictors are acquired through a history-based scheme. 
However, Xu’98 teaches wherein motion information for generating one or both of the first and second predictors are acquired through a history-based scheme (abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Xu’98 with Mukherjee (modified by Chuang) for the benefit of providing improved image quality. 

Claim(s) 11, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al., (U.S. Pub. No. 2018/0205964 A1) in view of Chuang et al., (U.S. Pub. No. 2019/0215521 A1) and further in view of Yu et al., (U.S. Pub. No. 2016/0255359 A1).
As per claim 11, Mukherjee (modified by Chaung) as a whole teaches everything as claimed above, see claim 1. Although Mukherjee teaches the final predictor is generated with weighting ([0124]), Mukherjee does not explicitly disclose wherein the final predictor is further generated by right-shifting and clipping after weighting. 
However, Yu teaches the known concept of a predictor is further generated by right-shifting and clipping after weighting ([0156]), the interpolated (and possible weighted) prediction value is rounded, right-shifted and clipped). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the teachings of Yu with Mukherjee (modified by Chuang) for the benefit of providing improved coding efficiency. 
As per claim 22, Mukherjee (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. In addition, Mukherjee teaches wherein the first predictor and the second predictor for each pixel of the current block are generated by applying one or a combination of settings to the first predictor ([0025-0027]). Mukherjee does not explicitly disclose the weighting process is applied before applying a rounding process, and the rounding process is applied to the final predictor to limit values of the final predictor in a predefined range.
However, Yu teaches a weighting process is applied before applying a rounding process, and the rounding process is applied to the final predictor to limit values predictor in a predefined range ([0156]; the interpolated (and possibly weighted) prediction value is rounded, right-shifted and clipped”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the teachings of Yu with Mukherjee (modified by Chuang) for the benefit of providing improved coding efficiency. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al., (U.S. Pub. No. 2018/0205964 A1) in view of Chuang et al., (U.S. Pub. No. 2019/0215521 A1) and further in view of Xu et al., (U.S. Pub. No. 2019/0182502 A1).
As per claim 14, Mukherjee (modified by Chuang) as a whole teaches everything as claimed above, see claim 10. Mukherjee does not explicitly disclose wherein the weighting of each sub-block in the current block depends on a block width of the current block, a block height of the current block, partition direction, sub-block position, sub-block Motion Vector (MV), inter prediction direction or a combination of thereof.
However, Xu teaches wherein the weighting of each sub-block in the current block depends on a block width of the current block, a block height of the current block, partition direction, sub-block position, sub-block Motion Vector (MV), inter prediction direction or a combination of thereof (fig. 16, [0143-0145]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mukherjee (modified by Chuang) for the benefit of providing improved image quality and improved coding efficiency.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al., (U.S. Pub. No. 2018/0205964 A1) in view of Chuang et al., (U.S. Pub. No. 2019/0215521 A1) and further in view of Li et al., (U.S. Pub. No. 2020/0036997 A1; herein referenced as Li’97).
As per claim 25, Mukherjee (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. Mukherjee does not explicitly disclose wherein a storage in the memory buffer for said multiple history-based candidates is emptied when a new slice is encountered. 
However, Li’97 teaches wherein a storage in the memory buffer for said multiple-history based candidates is emptied when a new slice is encountered ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li’97 with Mukherjee (modified by Chuang)for the benefit  of providing improved coding efficiency. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486